Citation Nr: 1104742	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for right hip arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran, who is the Appellant in this case, served on active 
duty from February 1962 to May 1970, and from December 1970 to 
September 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied reopening of service connection for right hip 
arthritis.  

The question of whether new and material evidence has been 
received to reopen service connection must be addressed in the 
first instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

The issues of service connection for a right knee 
disability and for hypertension as secondary to 
posttraumatic stress disorder (PTSD) have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection for right hip arthritis was denied by the 
RO in a December 2004 rating action on the basis that a right hip 
disability was not manifested in service or until many years 
thereafter, and was not related to a 1965 in-service injury; the 
Veteran was notified of this action and of his appellate rights, 
but did not file a timely appeal.  

2.  Since the December 2004 decision denying service connection 
for right hip arthritis, the additional evidence not previously 
considered is cumulative, and does not relate to a fact necessary 
to substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the December 2004 
decision of the RO, which denied service connection for right hip 
arthritis, is not new and material; thus, the December 2004 RO 
decision remains final, and service connection is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim to reopen prior to the initial 
adjudication of the claim.  An October 2005 letter provided 
notice regarding reopening requirements in accordance with Kent, 
and also explained the evidence VA was responsible for providing 
and the evidence the Veteran was responsible for providing.  A 
July 2006 letter also informed the Veteran of disability rating 
and effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The Veteran's 
representative has contended that VA must schedule the Veteran 
for a medical examination to determine whether right hip 
arthritis is related to the 1965 injury sustained by the Veteran 
in combat or due to service-connected left knee disability.  The 
Board notes that a December 2004 VA examination offered an 
opinion that the Veteran's right hip arthritis was not due to the 
1965 injury.  The new contention that right hip arthritis is 
secondary to the service-connected left knee disability 
constitutes a new etiological theory of entitlement to service 
connection, but does not represent a new claim for service 
connection, and does not constitute the new and material evidence 
required to reopen a previously denied service connection claim.  
Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006) (holding that a new 
etiological theory does not constitute a new claim).  

Moreover, the duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a previously 
denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified 
any evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Reopening Service Connection for Right Hip Arthritis

Service connection for right hip arthritis was previously denied 
by the RO in a December 2004 rating decision, which found that a 
right hip disability was not manifested in service or until many 
years thereafter, and was not related to a 1965 in-service 
injury.  The Veteran did not appeal this determination.  In such 
cases, it must first be determined whether or not new and 
material evidence has been received such that the claim may now 
be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the December 2004 rating 
decision included the STRs that showed no complaint or 
manifestation of a right hip disability.  Arthritis of the right 
hip was first shown in 2003 private treatment records including 
in December 2003, at which time the Veteran reported having 
injured his right hip while rappelling from a helicopter during 
service.  At the time the Veteran submitted his claim for service 
connection in 2004, he stated that he had injured his right hip 
in a fall during combat in service in 1965.  

The Veteran was afforded a VA examination in December 2004 at 
which time the Veteran's report of an injury in a fall in 1965 
was acknowledged by the examiner.  The diagnosis at that time 
included degenerative changes of the right hip that are more 
likely age and predisposition related, rather than due to 
injuries sustained during military service.  

The Veteran submitted an application to reopen service connection 
for right hip arthritis in September 2005.  Additional evidence 
received included a statement from the Veteran's spouse in which 
she stated that she had first met the Veteran within two years of 
his return from service in Vietnam, and the Veteran had told her 
about having injured his back in a fall while in combat in 
Vietnam.  

Additional evidence also included private treatment records dated 
through 2006 and additional VA treatment records, through 2007.  
Some of these records note the presence of arthritis of the right 
hip, but do not indicate that the arthritis is related to 
service, either by way of history of symptoms, nature of clinical 
findings, or medical nexus opinion.  

The Board acknowledges the Veteran's statements made during the 
claim to reopen that he sustained an injury in a fall during 
combat in 1965; however, the same factual assertion was made and 
considered by VA as part of the prior final rating decision in 
December 2004.  Such assertion was considered by the December 
2004 VA examiner, who rejected the 1965 in-service hip injury as 
a cause of the Veteran's arthritis.  

With regard to the representative's new theory of entitlement 
that service connection for right hip arthritis should be granted 
as secondary to the service-connected left knee disability, it is 
noted that service connection was in effect for a left knee 
disability at the time of the prior denial, and such new theory 
of entitlement to service connection does not constitute new and 
material evidence upon which the previously denied claim may be 
reopened.  Such alternative theories of entitlement to service 
connection are encompassed within a single claim.  Roebuck, 20 
Vet. App. 307; see also Bingham v. Principi, 18 Vet. App. 470, 
474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  

Regarding the additional medical evidence that has been 
submitted, it is noted that this consists primarily of records of 
treatment many years after service that does not indicate in any 
way that the right hip arthritis is service related, either 
caused or aggravated by either the in-service 1965 injury or to 
the service-connected left knee disability.  Such additional 
statements regarding theories of entitlement do not constitutes 
not new and material evidence upon which the claim may be 
reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Under these 
circumstances, the claim to reopen service connection for right 
hip arthritis must be denied.  


ORDER

New and material evidence not having been received, the appeal to 
reopen service connection for right hip arthritis is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


